Title: From John Adams to James Monroe, 17 December 1816
From: Adams, John
To: Monroe, James



Dear Sir
Quincy Decr. 17. 1816

All our intelligent Travellers to Washington, I find have an ambition to See both the present, and future President of the United States.
I beg leave to introduce to you Colonelt William Sumner and his Sister, Miss Elizabeth Sumner, Children of our late Governor Sumner. Col Sumner has not only the Advantages of the best public Education at Colledge, and the Bar, but of many years service in our State Legislature, and of the fairest Character: but he has the honour to be first Aid du Camps to your old revolutionary Brother Officer our present Governor, who must have a Friend in you, I presume, because he has a Friend in every Officer and Soldier now living who Served in the Revolutionary War. At least I never knew nor heard of an Exception.
I cannot represent his Sentiments as perfectly conformable to yours, or mine in Elections: but he is as candid as any who differ from us.
If the Ladies of Washington can find any fine Girl from Virginia or Kentucky or Luisiana whom he can fascinate or who can fascinate him: or any young Gentlemen who can obtain the good graces of that model of Innocence and modesty his Sister, they will promote the public good by cementing the Union of the States. But for mercy’s Sake never let them know this Insinuation. they will kill me, if they Should Suspect it. I have the honour to be with much respect / your humble Servant
J. Adams